Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141748                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 141748
                                                                    COA: 298563
                                                                    St. Clair CC: 09-002900-FC
  JAMES ELMER CASEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 23, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           0112                                                                Clerk